Citation Nr: 0336617	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
rating decisions of the Regional Office (RO) issued prior to 
the November 1982 decision of the Board of Veterans' Appeals 
(Board) for failing to grant entitlement to service 
connection for otitis media of the left ear and hearing loss.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953 and from January 1954 to June 1955.

This matter is before the Board on appeal from the Department 
of Veterans Affairs (VA) RO in New Orleans, Louisiana.


FINDINGS OF FACT

1.  By decision dated in November 1982, the Board reviewed 
the entire record available at that time and entered a de 
novo decision on the merits; the Board held that the one 
episode of otitis media noted in service was acute and 
transitory and denied entitlement to service connection for a 
perforation of the left tympanic membrane with cholesteatoma, 
postoperative, and hearing loss in the left ear.

2.  By rating decisions dated in April 1994 and February 
2001, the RO denied the veteran's claim for entitlement to 
service connection for hearing loss on the basis that he had 
not submitted new and material evidence to reopen the claim.  
He did not appeal either decision.

3.  In May 2002, the veteran filed a claim for service 
connection for ear problems and hearing loss, and to consider 
whether "retroactive benefits are payable because of Clear 
and Unmistakable error." 

4.  By rating decision dated in July 2002, the RO denied the 
veteran's claim for CUE but considered only those decisions 
dated prior to the Board's November 1982 decision.


CONCLUSION OF LAW

The issue of whether there was CUE in RO rating decisions 
issued prior to the Board's November 1982 decision for 
failing to grant entitlement to service connection for otitis 
media of the left ear and hearing loss is dismissed for lack 
of jurisdiction.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.1100, 
20.1104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2003).  Governing statutory and regulatory 
provisions require the submission, following promulgation of 
an adverse rating action and adequate notice thereof, of a 
notice of disagreement and, following issuance of a statement 
or supplemental statement of the case, a substantive or 
formal appeal, within the specific time limits established.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2003).  Thus, an appeal consists of a timely filed notice of 
disagreement, and, after a statement of the case has been 
furnished, a timely filed substantive appeal. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2003).

Moreover, except in limited circumstances, all Board 
decisions are final as of the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100.  Significantly, when a 
decision of the RO is affirmed by the Board, such 
determination is subsumed by the Board's final decision.  
38 C.F.R. § 20.1104.

An RO decision denying a claim, which is later appealed to 
the Board and affirmed, is subsumed by that Board decision 
and not subject to review for CUE.  See Moffitt v. Brown, 10 
Vet. App. 214, 224-25 (1997); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995).  Even if an RO decision is not appealed to 
the Board, if that RO decision is subsequently reopened and 
the issue is decided by the Board on the merits, the 
unappealed RO decision becomes subsumed by the subsequent 
Board decision.  See VAOPGCPREC 14-95 (May 1995), which 
states that "where a Board decision involves review of 
evidence considered in a prior, unappealed RO decision 
concerning the same issues, consideration of a CUE claim 
regarding the prior [RO] decision would essentially permit 
review of an issue finally decided by the Board."  The Court 
of Appeals for Veterans Claims (Court) has also held that an 
unappealed RO decision subsequently reviewed de novo on the 
merits by the Board was subsumed by that Board decision and 
thus, was not subject to a claim of CUE as a matter of law.  
Donovan v. Gober, 10 Vet. App. 404, 408 (1997); see also 
Chisem v. Gober, 10 Vet. App. 526 (1997).

In the instant case, the record reflects that in a rating 
decision dated in July 1956 the RO denied service connection 
for a left eye condition.  In this decision, the RO also 
noted that the veteran had been treated during service in 
March 1953 for earache and otitis media and listed acute 
otitis media as a nonservice-connected disability because it 
was not found on last examination in June 1956.  The veteran 
was not notified of this and thus this rating was not a final 
decision as to the otitis media.  In November 1969 the 
veteran underwent surgery for cholesteatoma of the left ear 
and applied for compensation for an ear condition.  In a 
January 1970 decision, the RO reviewed the record on a de 
novo basis.  The RO held that in the absence of any 
continuity of the earache and otitis media noted in March of 
1953, the ear condition disclosed in November of 1969 was too 
remote and held unrelated.  The RO denied entitlement to 
service connection for bilateral tympanic membrane 
perforation with cholesteatoma, left ear.  

In June 1981 and August 1981 the veteran underwent surgery on 
his left ear and right ear for chronic suppurative otitis 
media, mastoiditis, and cholesteatoma with conductive hearing 
loss.  By a decision dated in September 1981, the RO denied 
service connection for hearing loss and held that the 
evidence did not contain a new factual basis to reconsider 
service connection for ear condition.  The veteran perfected 
a timely appeal from this decision.

The Board, in its November 1982 decision, noted that the 
veteran did not take an appeal from the January 1970 rating 
decision, but nevertheless stated that it would consider the 
reopened claim on a de novo basis.  The Board's decision 
reflect that the Board reviewed the evidence of record de 
novo on the merits and held that even though the veteran had 
one episode of otitis media in service in March 1953 and a 
nonspecific type of "ear trouble" in October 1953, these 
episodes were acute and transitory and not productive of 
chronic residuals.  The Board denied entitlement to service 
connection for hearing loss, a perforation of the tympanic 
membrane, and cholesteatoma.  The Board's November 1982 
decision is final and subsumed all the RO's previous 
decisions.

The RO subsequently denied claims for hearing loss based on 
new and material evidence in April 1994 and February 2001.  
In May 2002, the veteran filed a claim asserting that 
"retroactive benefits are payable because of Clear and 
Unmistakable error" by VA.  In reviewing the claim, the RO 
considered only the rating decisions dated in July 1956, 
January 1970, and September 1981, which pre-dated the Board's 
November 1982 decision.  Because the July 1956, January 1970, 
and September 1981 RO decisions were effectively subsumed by 
the Board's November 1982 decision, the claim for CUE as to 
those decisions cannot be considered and must be dismissed 
for lack of jurisdiction.

If the veteran desires to pursue a claim for CUE in the 
Board's November 1982 decision, he should do so with 
specificity directly to the Board under the provisions of 38 
C.F.R. §§ 20.1400-20.1411 (2003).  In addition, if he desires 
to pursue a claim of CUE in the RO's April 1994 and/or 
February 2001 decisions, he should do so with specificity at 
the RO.


ORDER

The claim of whether there was CUE in RO rating decisions 
issued prior to the Board's November 1982 decision for 
failing to grant entitlement to service connection for otitis 
media of the left ear and hearing loss is dismissed for lack 
of jurisdiction.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



